Citation Nr: 1746765	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at an August 2013 Board hearing.  The hearing transcript is of record.  While the Veterans Law Judge who conducted the hearing is no longer at the Board, in April 2015 correspondence, the Veteran indicated that he did not wish to appear at another Board hearing and requested that the appeal be considered based on the evidence of record. 

The appeal was remanded by the Board, most recently in December 2015 and December 2016, to obtain a supplemental medical opinion to address service connection for a lumbar spine disability.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine disability claimed as secondary to service-connected degenerative disc disease of the cervical spine.  

A December 2015 Board remand requested an addendum opinion to address the question of whether the Veteran's lumbar spine disability was aggravated by his service-connected cervical spine disability.  A February 2016 addendum opinion indicated that it was less likely than not that the Veteran's lumbar spine was aggravated by his service-connected cervical spine.  The examiner's rationale was that the Veteran's lumbar spine disability was a degenerative disability caused by aging, and was therefore independent of his cervical spine disability.  The Board remanded the appeal again in December 2016, finding that the rationale provided in the February 2016 opinion was not adequate.  The December 2016 remand provided that the rationale explained why the Veteran's lumbar spine disability was not caused by his cervical spine disability, but did not address whether his cervical spine disability was aggravated by his lumbar spine disability now that the two conditions were present simultaneously.  

A second February 2017 addendum opinion was obtained on remand.  The opinion, however, amounts to a simple restatement of the February 2016 addendum opinion, with no new rationale provided.  Again, the VA examiner opined that it was less likely than not that the Veteran's service-connected cervical spine disability aggravated any current lumbar spine disability beyond its natural progression, but again reasoned that the Veteran has degenerative disease of the lumbar spine which has developed as a result of aging, and was not caused by or aggravated by the service-connected cervical spine condition.  The Board finds that the rationale provided is insufficient for the same reasons stated in the Board's previous December 2016 remand.  Accordingly, another remand for a supplemental opinion is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).

The Board notes that while the Veteran has also submitted private medical evidence on the issue of service connection, the opinions from Dr. D.B. were based, in part, on the assumption that the Veteran sustained a fracture of the spine in service, which is not shown in service treatment records or other evidence of record.  

The Board finds that the issue of service connection for lower extremity radiculopathy, claimed as secondary to a service-connected disability, is inextricably intertwined with the claim for service connection for a lumbar spine disability, and a decision on that issue is deferred until further development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a supplemental medical opinion from an appropriate VA examiner to re-address the question of whether the Veteran's lumbar spine degenerative disc disease with disc herniation at L5-S1 is "aggravated" by his service-connected cervical spine disability with an adequate rational.  

On remand, the VA examiner must provide an adequate rationale for all opinions rendered.  In that regard, the Veteran contends in a June 2011 statement that, at times, he must position himself in certain ways to alleviate pain in his neck, and it puts unusual pressure on his lower back.  While a VA examiner reasoned, in both February 2016 and February 2017 addendum opinions, that degenerative disc disease of the lumbar spine has developed as a result of aging, this rationale primarily addresses the question of causation, and further discussion of the facts and medical principals involved is necessary to resolve the question of aggravation.  

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






